                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                       ANDERSON/GREENWOOD DIVISION

    UNITED STATES OF AMERICA            CR. NO.:   8:18-963

                 v.

    BRENDA ABLE RODGERS


                      Motion for Reciprocal Discovery
                       On Behalf of the United States

        The United States, by and through its undersigned Assistant

United States Attorney, respectfully moves that this Honorable

Court direct the defendant to make available for inspection and

copying each of the following:

        A.   Pursuant to FED. R. CRIM. P. 26.2 and United States v.

Nobles, 422 U.S. 225 (1975):

             All prior statements in the possession of the
        defendant, if any, given by witnesses whom the defendant
        expects to call at trial, other than the defendant
        himself. The term "statements" is to be construed by
        the defendant the same as defined in Fed. R. Crim. P.
        26.2 (effective December 1, 1980) and the Jencks Act,
        18, U.S.C. §3500 1.
        B. Pursuant to FED. R. CRIM. P. 16(b)(1)(A):

             All books, papers, documents, photographs, tangible
        objects, or copies or portions thereof, which are within
        the possession, custody, or control of the defendant and
        which the defendant intends to introduce as evidence in
        chief at trial.


1
 Although the authority cited herein does not require the
production of statements until after the witness has testified,
the Government respectfully requests early disclosure,
commensurate with the Government’s practice of early disclosure
of statements, memoranda of interviews and other discovery.
    C.    Pursuant to FED. R. CRIM. P. 16(b)(1)(B):

          Any results or reports of physical or mental
     examinations and of scientific tests or experiments made
     in connection with this particular case, or copies
     thereof, as well as the names and/or opinions of any
     such experts conducting tests or experiments or
     examinations, within the possession or control of the
     defendant, which the defendant intends to introduce as
     evidence in chief at the trial or which were prepared by
     a witness whom the defendant intends to call at the trial
     when the results or reports relate to their testimony.

     D.   Pursuant to FED. R. CRIM. P. 16(b)(1)(C):

          A written summary of testimony the defendant
    intends to use under FED. R. EVID. 702, 703 and 705 as
    evidence at trial.   The government requests that this
    summary describe the opinions of the witness(es), the
    basis   and  reasons   of  such   opinion(s)  and  the
    qualifications of the witness(es).


                             Respectfully submitted,


                             SHERRI A. LYDON
                             UNITED STATES ATTORNEY


                              By: s/Winston D. Holliday, Jr.
                                  Winston D. Holliday, Jr. (#07597)
                                  Assistant U. S. Attorney
                                  1441 Main Street, Suite 500
                                  Columbia, SC 29201
                                  winston.holliday@usdoj.gov




December 14, 2018




                                 -2-
                IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA
                     ANDERSON/GREENWOOD DIVISION

UNITED STATES OF AMERICA                 CR. NO.:   8:18-963

               v.

BRENDA ABLE RODGERS


                    Certification Pursuant to Local
                    Rule 12.02 by the United States

     Pursuant to Rule 12.02, Local Rules for the District of South

Carolina, the United States certifies that, because of the nature

of   the   attached   motion   (Motion     for   Reciprocal    Discovery)

consultation with counsel for the defendant would serve no useful

purpose.


                               SHERRI A. LYDON
                               UNITED STATES ATTORNEY




                               By: s/Winston D. Holliday, Jr.
                                   Winston D. Holliday, Jr. (#07597)
                                   Assistant U. S. Attorney
                                   1441 Main Street, Suite 500
                                   Columbia, SC 29201
                                   winston.holliday@usdoj.gov




December 14, 2018




                                  -3-
